                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

BART W. WOODARD                                                                         PLAINTIFF
ADC #119498

v.                               Case No. 4:21-CV-00464-LPR

LESLIE RUTLEDGE                                                                       DEFENDANT

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Bart W. Woodard’s complaint is dismissed without prejudice. The Court certifies pursuant to

28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order and Judgment

dismissing this action is considered frivolous and not in good faith.

       So adjudged this 15th day of July, 2021.




                                                       _________________________________
                                                       LEE P. RUDOFSKY
                                                       UNITED STATES DISTRICT JUDGE
